Citation Nr: 1241626	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  08-19 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating prior to May 1, 2010, and in excess of 30 percent thereafter for mild right-sided foraminal stenosis at C3-4 and C4-5. 

2.  Entitlement to an initial compensable rating prior to May 1, 2010, and a rating in excess of 10 percent thereafter for right knee patellofemoral pain syndrome.  

3.  Entitlement to an initial compensable rating prior to May 1, 2010, and a rating in excess of 10 percent thereafter for left knee patellofemoral pain syndrome.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected cervical spine, right knee, and left knee disabilities.

6.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected right knee disability.

7.  Entitlement to service connection for a right foot disorder, to include as secondary to service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In such decision, the RO awarded service connection for cervical spine, right knee, and left knee disabilities, and assigned noncompensable (i.e., 0 percent) ratings for these disabilities, effective from October 1, 2005.  This rating decision also denied entitlement to service connection for left ankle, low back, right hip, and right foot disorders.  Thereafter, the Veteran appealed with respect to the assigned disability ratings and the denial of service connection. 

Thereafter, a January 2012 rating decision increased the disability rating for the cervical spine disability to 30 percent, and the right and left knee disabilities to 10 percent, effective May 1, 2010.  

In support for his claims, the Veteran testified at an August 2012 hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A copy of the transcript is associated with the claims file.  The VLJ held the record open for 60 days following the hearing to allow the Veteran and his representative time to submit additional evidence to substantiate his claims.  However, this evidence has not been submitted.  

The issues of entitlement to service connection for low back, right hip, and right foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  On August 16, 2012, during the Veteran's Board hearing and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable rating prior to May 1, 2010, and in excess of 30 percent thereafter mild right-sided foraminal stenosis at C3-4 and C4-5.  

2.  On August 16, 2012, during the Veteran's Board hearing and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable rating prior to May 1, 2010, and in excess of 10 percent thereafter for right knee patellofemoral pain syndrome.  

3.  On August 16, 2012, during the Veteran's Board hearing and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable rating prior to May 1, 2010, and in excess of 10 percent thereafter for left knee patellofemoral pain syndrome.  
4.  On August 16, 2012, during the Veteran's Board hearing and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a left ankle disorder. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable rating prior to May 1, 2010, and in excess of 30 percent thereafter for mild right-sided foraminal stenosis at C3-4 and C4-5, are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable rating prior to May 1, 2010, and in excess of 10 percent thereafter for right knee patellofemoral pain syndrome are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

3.  The criteria for withdrawal of the appeal of the issue of entitlement an initial compensable rating prior to May 1, 2010, and in excess of 10 percent thereafter for left knee patellofemoral pain syndrome are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

4.  The criteria for withdrawal of the appeal of the issue of entitlement service connection for a left ankle disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On August 16, 2012, the Veteran testified at a Board hearing over which the undersigned VLJ presided.  At the hearing, the Veteran indicated that he wished to withdraw from appellate consideration his claims of entitlement to an initial compensable rating prior to May 1, 2010, and in excess of 30 thereafter for mild right-sided foraminal stenosis at C3-4 and C4-5; entitlement to an initial compensable rating prior to May 1, 2010, and in excess of 10 percent thereafter for right knee patellofemoral pain syndrome; entitlement to an initial compensable rating prior to May 1, 2010, and in excess of 10 percent thereafter for left knee patellofemoral pain syndrome; and, entitlement to service connection for a left ankle disorder.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Board finds that the Veteran's statement indicating his intention to withdraw his appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran also submitted a statement in writing withdrawing these claims at the time of the hearing, which has also been associated with the claims file.

As the Veteran has withdrawn his appeals concerning higher initial ratings for cervical spine, right knee, and left knee disabilities, as well as his claim of entitlement to service connection for a left ankle disorder, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims on appeal and they are dismissed. 


ORDER

The appeal as to the claim of entitlement to an initial compensable rating prior to May 1, 2010, and a rating in excess of 30 percent thereafter for mild right-sided foraminal stenosis at C3-4 and C4-5 is dismissed. 

The appeal as to the claim of entitlement to an initial compensable rating prior to May 1, 2010, and a rating in excess of 10 percent thereafter for right knee patellofemoral pain syndrome is dismissed.  

The appeal as to the claim of entitlement to an initial compensable rating prior to May 1, 2010, and in excess of 10 percent thereafter for left knee patellofemoral pain syndrome is dismissed.

The appeal as to the claim of entitlement to service connection for a left ankle disorder is dismissed.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At his August 2012 hearing and in documents of record, the Veteran contends that his low back, right hip, and right knee disorders are due repeated trauma during his military service as a result of his service duties, to include forced marches with packs and sleeping on the ground.  Alternatively, he also claims that his low back disorder is due to his already service-connected cervical spine, right knee, and left disabilities.  Additionally, concerning his right hip and right foot disorders, he also alleges these are due to his already service-connected right knee disability.  So, in essence, he is also requesting compensation for low back, right hip, and right foot disorders on the grounds that it is secondary to, i.e., caused or aggravated by his service-connected cervical spine, right knee, and left knee disabilities.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board finds that a remand is necessary in order to obtain outstanding VA and private treatment records.  In this regard, the Veteran testified at his August 2012 Board hearing that he received treatment for his claimed low back, right hip, and right foot disorders at the Monroe and Shreveport, Louisiana, VA facilities and from Dr. Phillips.  Therefore, a remand is necessary in order to afford the Veteran an opportunity to identify any outstanding records relevant to his claimed disorders dated from September 2005 to the present and, thereafter, all such records should be obtained for consideration in his appeal.

Additionally, a remand is necessary in order to afford the Veteran proper notice under the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, he should be advised as to the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and to substantiate his claims on a secondary basis.

Finally, the Board observes that the Veteran was previously afforded a VA examination in May 2006 in order to determine the current nature and etiology of his claimed low back, right hip, and right foot disorders.  At the time of the examination, the examiner determined that there was no pathology to render a diagnosis of such claimed disorders.  Therefore, after receiving the aforementioned records, the agency of original jurisdiction (AOJ) should review the record and then conduct any additionally-indicated development, to include affording the Veteran any VA examinations deemed necessary for the fair adjudication of his claims. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra, and to substantiate his claims of entitlement to service connection for a low back disorder as secondary to his service-connected cervical spine, right knee, and left knee disabilities; a right hip disorder as secondary to his service-connected right knee disability; and a right foot disorder as secondary to his service-connected right knee disability.  

2.  The Veteran should be given an opportunity to identify any outstanding treatment records relevant to his claimed low back, right hip, and right foot disorders dated from September 2005 to the present, to include those from Dr. Phillips.  After obtaining any necessary authorization from the Veteran, the AOJ should obtain all identified treatment records, to include those from the Shreveport and Monroe, Louisiana, VA facilities dated from September 2005 to the present, and from his private physician, Dr. Phillips.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After receiving the aforementioned records, the AOJ should review the record and then conduct any additionally-indicated development, to include affording the Veteran any VA examinations deemed necessary for the fair adjudication of his claims.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


